Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9 11, 18 and 20 are rejected under 35 U.S.C. 103 as 

being unpatentable over Bortolus et al. US 2012/0081058 in view of  Liu et al. US 

2014/0300298 and further in view of El-Refaie et al. US 2012/012674 and further in view 

of Lezema US 2010/0328848



a filter circuit (item 112), including a filter input (Li) to receive an AC input signal from an external power source (item 111), and 
a DC bus circuit (150), including first and second DC bus terminals (See terminals P1, P2 and N1, N2) to receive the DC output signal from the rectifier (110a), and a DC bus capacitor coupled between the first and second DC bus terminals Para. (0019…..the drive 110 could be a voltage source converter drive with an intermediate DC bus voltage established in the circuit 150, with a capacitance (single or multiple capacitors) connected between the upper and lower DC branches.), an inverter including a plurality of inverter switching devices coupled with the DC bus circuit and operative to convert the DC output signal to provide an AC output signal to drive a load according to a plurality of inverter switching control signals; and a controller configured to generate the rectifier switching control signals to operate the rectifier switching devices at a PWM rectifier switching frequency of 10 kHz or more.
Bortolus teach a filter (112) output to provide a filtered AC output signal (See output of filter circuit to the rectifier circuit 110a), but do not teach wherein the AC input signal includes an integer number N phases, and wherein N is greater than 1;
However, Liu teach wherein the AC input signal includes an integer number N phases, and wherein N is greater than 1; (See Para. 0016….. The various aspects of the present disclosure may be implemented in association with single phase or multiphase multilevel inverter type power conversion systems having any integer number "N" power stages 100, where N is greater than one.)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have and AC input signal includes an integer 
Bortolus do not teach the filter includes a plurality of silicon carbide rectifier switching devices coupled with the filter output and operative to convert the filtered AC output signal to provide a DC output signal according to a plurality of rectifier switching control signals;
However, El-Refaie disclose a plurality of silicon carbide rectifier switching devices (30) coupled with the filter output and operative to convert the filtered AC output signal to provide a DC output signal according to a plurality of rectifier switching control signals; (Para. 0009, 0022) Note: power converter 58 is a three-phase DC to AC inverter having a plurality of switching devices 72, 74, 76, 78, 80, 82.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use silicon carbide rectifier switching devices.  The motivation for using a film capacitor is that it’s has a higher insulation resistance, a lower dissipation factor, high-current carrying capabilities in pulse applications and better capacitance stability.
Bortous do not teach the DC bus capacitor is a film capacitor;
However Ledezma teach the DC bus capacitor is a film capacitor (Para. 0049)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use silicon carbide rectifier switching devices.  

Regarding claim 6, Bortolus teach the power conversion system of claim 1, wherein the filter circuit (20) includes N filter input lines, (See filter input lines between source 111 and filter circuit 112) 
N filter output lines, and N filter stages individually associated with a corresponding one of the N phases, wherein N is greater than or equal to 1, (See filter input lines between source 111 and filter circuit 112)
wherein each filter stage consists of a single inductor with a first terminal connected to the corresponding filter input (See input circuit at item 112 with inductors and corresponding capacitors) and 
a second terminal connected to the corresponding filter output, and 
a capacitor connected to the corresponding filter input; (See input circuit at items 113/120 with inductors and corresponding capacitors) 

Regarding claim 7, Bortolus teach the power conversion system of claim 6, wherein the controller (140) is configured to generate the rectifier switching control signals to operate the rectifier switching devices (S7-S12) at a PWM rectifier switching frequency of 20 kHz or more and about 40 kHz or less. (Para. 0020) Note: the examiner has identify PWM rectifier switching frequency as design choice and that any range of frequency could be used.

Regarding claim 9, Bortolus teach the power conversion system of claim 1, wherein the controller (140) is configured to generate the rectifier switching control signals to operate the 
rectifier switching devices at a PWM rectifier switching frequency of 20 kHz or more and about 40 kHz or less. (Para. 0020) Note: the examiner has identify PWM rectifier switching frequency as design choice and that any range of frequency could be used.

Regarding claim 11, Bortolus teach the power conversion system of claim 1, wherein the AC input signal includes 3 phases, (Para. 0018….The system 100 includes an input 104 
coupled with a three-phase AC voltage source 111 providing input power to the drive 110)
wherein the filter circuit (112) includes 3 filter input lines (See filter input lines at item 112), 3 filter output lines (See filter output lines Lm), 
and 
3 filter stages individually associated with a corresponding one of the 3 phases (Note: the connection of the inductors and capacitors identify a filter for each phase), 
wherein each filter stage consists of a single inductor (Para. 0019…..The illustrated drive 110 provides input filtering including inductors Li in each input phase) 
with a first terminal connected to the corresponding filter input (See filter input lines at item Li) 
a second terminal connected to the corresponding filter output (See filter output lines at item Li), and 
a capacitor (Ci) connected to the corresponding filter input. (See filter input lines at item 112)



Claims 12, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bortolus et al. US 2012/0081058 in view of Liu et al. US 2014/0300298 and further in view of  Brune US 20080179951 and further in view of Tallam US 2014/0104896

Regarding claim 12, Bortolus teach a power conversion system, (Fig. 1) comprising: 
a filter circuit, (1120) including a filter input (Li/Ci) to receive an AC input signal from an external power source, (FIG. 1 illustrates an exemplary motor drive power conversion system 10 receiving single or multiphase AC input power from an external power source 111.)
 and 
a filter output to provide a filtered AC output signal;  (Para. 0019….The output 114 provides AC electrical output power to the motor load 120 via lines U, V, and W, and includes filter circuit 113 with the output capacitors Cm coupled between the load 120 and the output neutral node.) 
a DC bus circuit, (item 150) including first and second DC bus terminals to receive the DC output signal from the rectifier, (Para. 0024) and 
a DC bus capacitor coupled between the first and second DC bus terminals; (Para 0019…… the drive 110 could be a voltage source converter drive with an intermediate DC bus voltage established in the circuit 150, with a capacitance (single or multiple capacitors) connected between the upper and lower DC branches.)

operative to convert the DC output signal to provide an AC output signal to drive a load according to a plurality of inverter switching control signals;  (Para. 0020……The exemplary inverter 110b is a current source inverter (CSI) that includes switching devices S7-S12 coupled between the DC circuit 150 and phase lines U, V, and W of the output 114.) 
Bortolus teach a filter (112) output to provide a filtered AC output signal (See output of filter circuit to the rectifier circuit 110a), but do not teach wherein the AC input signal includes an integer number N phases, and wherein N is greater than 1;
However, Liu teach wherein the AC input signal includes an integer number N phases, and wherein N is greater than 1; (See Para. 0016….. The various aspects of the present disclosure may be implemented in association with single phase or multiphase multilevel inverter type power conversion systems having any integer number "N" power stages 100, where N is greater than one.)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have and AC input signal includes an integer number N phases, and wherein N is greater than 1 to the device of Bortolus as per Liu.  The motivation is that the system allows a circuitry within the individual power stages to be activated when DC bus voltage is below a predetermined threshold value to charge up the capacitor at a controlled rate by conducting current from the power stage rectifier through impedance to limit the inrush current to a capacitor, thus protecting the capacitor, charging semiconductor devices against overcurrent conditions and driving the load at variable speed and torques.

However, Brune teach an active rectifier, including a plurality of silicon carbide rectifier switching devices coupled with the filter output and operative to convert the filtered AC output signal to provide a DC output signal according to a plurality of rectifier switching control signals; (Para. 0026) 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use silicon carbide rectifier switching devices.  The motivation for using a film capacitor is that it’s has a higher insulation resistance, a lower dissipation factor, high-current carrying capabilities in pulse applications and better capacitance stability.
	Bortolus do not teach a controller configured to generate the rectifier switching control signals to operate the rectifier switching devices at a PWM rectifier switching frequency of 10 kHz or more;
	However Tallam teach a controller configured to generate the rectifier switching control signals to operate the rectifier switching devices at a PWM rectifier switching frequency of 10 kHz or more; (Para. 0042)
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to operate the rectifier switching devices at a PWM rectifier switching frequency of 10 kHz or more.  The motivation is that the rectifier can be operated in the passive rectification mode for voltage swell condition and in the active 

	
Regarding claim 13, Bortolus teach the power conversion system of claim 12, (The system 100 includes an input 104 
coupled with a three-phase AC voltage source 111 providing input power to the drive 110,)
wherein the filter circuit (112) includes N filter input lines, (See filter input lines Li between source 111 and converter 110a)  
N filter output lines (item 114, See output lines at inductor Lm), and N filter stages individually associated with a corresponding one of the N phases, and
wherein each filter stage consists of a single inductor with a first terminal connected to the corresponding filter input and a second terminal connected to the corresponding filter output, and 
a capacitor connected to the corresponding filter input. (Para. 0018)

Regarding claim 16, Baumann teach the power conversion system of claim 12, wherein the AC input signal includes 3 phases, (Para. 0018….The system 100 includes an input 104 
coupled with a three-phase AC voltage source 111 providing input power to the drive 110)
wherein the filter circuit (112) includes 3 filter input lines (See filter input lines at item 112), 3 filter output lines (See filter output lines Lm), 
and 3 filter stages individually associated with a corresponding one of the 3 phases (Note: the connection of the inductors and capacitors identify a filter for each phase), 

with a first terminal connected to the corresponding filter input (See filter input lines at item Li) 
a second terminal connected to the corresponding filter output (See filter output lines at item Li), and 
a capacitor (Ci) connected to the corresponding filter input. (See filter input lines at item 112)

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bortolus  et al. US 2012/0081058 in view of Brune US 20080179951 and further in view of Tallam US 2014/0104896.

Regarding claim 17, Bortolus teach a power conversion system, (Fig. 1) comprising: 
a filter circuit, (1120) including a filter input (Li/Ci) to receive an AC input signal from an external power source, (FIG. 1 illustrates an exemplary motor drive power conversion system 10 receiving single or multiphase AC input power from an external power source 111.)
 and 
a filter output to provide a filtered AC output signal;  (Para. 0019….The output 114 provides AC electrical output power to the motor load 120 via lines U, V, and W, and includes filter circuit 113 with the output capacitors Cm coupled between the load 120 and the output neutral node.) 
The system 100 includes an input 104 coupled with a three-phase AC voltage source 111 providing input power to the drive 110,)
wherein the filter circuit (112) includes N filter input lines, (See filter input lines Li between source 111 and converter 110a)  
N filter output lines, and N filter stages individually associated with a corresponding one of the N phases, wherein N is greater than 1, (See filter input lines between source 111 and filter circuit 112)
wherein each filter stage consists of a single inductor with a first terminal connected to the corresponding filter input (See input circuit at item 112 with inductors and corresponding capacitors) and 
a second terminal connected to the corresponding filter output, and 
a capacitor connected to the corresponding filter input; (See input circuit at items 113/120 with inductors and corresponding capacitors)
a DC bus circuit, (item 150) including first and second DC bus terminals to receive the DC output signal from the rectifier, (Para. 0024) and 
a DC bus capacitor coupled between the first and second DC bus terminals; (Para. 0019…… the drive 110 could be a voltage source converter drive with an intermediate DC bus voltage established in the circuit 150, with a capacitance (single or multiple capacitors) connected between the upper and lower DC branches.)
an inverter  (110b) including a plurality of inverter switching devices (S7-S12) coupled with the DC bus circuit (Para. 0018) and 
The exemplary inverter 110b is a current source inverter (CSI) that includes switching devices S7-S12 coupled between the DC circuit 150 and phase lines U, V, and W of the output 114.)
Bortolus do not teach an active rectifier, including a plurality of silicon carbide rectifier switching devices coupled with the filter output and operative to convert the filtered AC output signal to provide a DC output signal according to a plurality of rectifier switching control signals 
However, Brune teach an active rectifier, including a plurality of silicon carbide rectifier switching devices coupled with the filter output and operative to convert the filtered AC output signal to provide a DC output signal according to a plurality of rectifier switching control signals; (Para. 0026) 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use silicon carbide rectifier switching devices.  The motivation for using a film capacitor is that it’s has a higher insulation resistance, a lower dissipation factor, high-current carrying capabilities in pulse applications and better capacitance stability.
Bortolus do not teach a PWM rectifier switching frequency of 10 kHz or more;  
However Tallam teach a PWM rectifier switching frequency of 10 kHz or more; (Para. 0042)
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to operate the rectifier switching devices at a PWM rectifier switching frequency of 10 kHz or more.  The motivation is that the rectifier can be 

Regarding claim 18, Bortolus teach the power conversion system of claim 17, further comprising a controller (140) configured to generate the rectifier switching control signals to operate the rectifier switching devices at a PWM rectifier switching frequency of 20 kHz or more and about 40 kHz or less.  (Para. 0020) Note: the examiner has identify PWM rectifier switching frequency as design choice and that any range of frequency could be used.

Regarding claim 20, Bortolus teach the power conversion system of claim 17, wherein the AC input signal includes 3 phases, (Para. 0018….The system 100 includes an input 104 
coupled with a three-phase AC voltage source 111 providing input power to the drive 110)
wherein the filter circuit (112) includes 3 filter input lines (See filter input lines at item 112), and 
3 filter stages individually associated with a corresponding one of the 3 phases (Note: the connection of the inductors and capacitors identify a filter for each phase), 
wherein each filter stage consists of a single inductor (Para. 0019…..The illustrated drive 110 provides input filtering including inductors Li in each input phase) with a first terminal connected to the corresponding filter input (See filter input lines at item Li) a second terminal connected to the corresponding filter output (See filter output lines at item Li), and 
a capacitor (Ci) connected to the corresponding filter input. (See filter input lines at item 112)

 Claims 8, 10, 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bortolus et al. US 2012/0081058 in view of Liu et al. US 2014/0300298 and further in view of El-Refaie et al. US 2012/012674 and further in view of Lezema US 2010/0328848 and further in view of Cadoux US 2011/0084674

Regarding claim 8, Bortolus teach the power conversion system of claim 6, 
Bortolus do not teach wherein the active rectifier is configured to precharge the DC bus capacitor without any precharging circuitry.
However, Cadoux teach wherein the active rectifier (Para. 0020….“a rectifier module is used upstream of the converter to rectify the alternating voltage originating from the mains supply.”) is configured to precharge the DC bus capacitor without any precharging circuitry. (Para. 0028)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to precharge the DC bus capacitor without any precharging circuitry to the device of Bortolus as per Cadoux, the motivation being that “Reduces exposure of the capacitor to high instantaneous currents and reduces ripple current without the prohibitive cost of a large capacitor.”

 Regarding claim 10, Bortolus teach the power conversion system of claim 1, 
Baumann do not teach wherein the active rectifier is configured to precharge the DC bus capacitor without any precharging circuitry.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to precharge the DC bus capacitor without any precharging circuitry to the device of Bortolus as per Cadoux, the motivation being that “Reduces exposure of the capacitor to high instantaneous currents and reduces ripple current without the prohibitive cost of a large capacitor.”

Regarding claim 14, Bortolus teach the power conversion system of claim 13, 
Bortolus do not teach wherein the active rectifier is configured to precharge the DC bus capacitor without any precharging circuitry.
However, Cadoux teach wherein the active rectifier (Para. 0020….“a rectifier module is used upstream of the converter to rectify the alternating voltage originating from the mains supply.”) is configured to precharge the DC bus capacitor without any precharging circuitry. (Para. 0028)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to precharge the DC bus capacitor without any precharging circuitry to the device of Bortolus as per Cadoux, the motivation being that “Reduces exposure of the capacitor to high instantaneous currents and reduces ripple current without the prohibitive cost of a large capacitor.”


Bortolus do not teach wherein the active rectifier is configured to precharge the DC bus capacitor without any precharging circuitry.
However, Cadoux teach wherein the active rectifier (Para. 0020….“a rectifier module is used upstream of the converter to rectify the alternating voltage originating from the mains supply.”) is configured to precharge the DC bus capacitor without any precharging circuitry. (Para. 0028)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to precharge the DC bus capacitor without any precharging circuitry to the device of Bortolus as per Cadoux, the motivation being that “Reduces exposure of the capacitor to high instantaneous currents and reduces ripple current without the prohibitive cost of a large capacitor.”

Regarding claim 19, Bortolus teach the power conversion system of claim 17, 
Bortolus do not teach wherein the active rectifier is configured to precharge the DC bus capacitor without any precharging circuitry.
However, Cadoux teach wherein the active rectifier (Para. 0020….“a rectifier module is used upstream of the converter to rectify the alternating voltage originating from the mains supply.”) is configured to precharge the DC bus capacitor without any precharging circuitry. (Para. 0028)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to precharge the DC bus capacitor without any precharging circuitry to the device of Bortolus as per Cadoux, the motivation being that 

                                                                           Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846